                                         Case 3:14-cr-00212-WHO Document 148 Filed 11/20/20 Page 1 of 5




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     UNITED STATES OF AMERICA,                         Case No. 14-cr-00212-WHO-1
                                                        Plaintiff,
                                   8
                                                                                           ORDER GRANTING MOTION FOR
                                                  v.                                       COMPASSIONATE RELEASE
                                   9

                                  10     GEORGE MOORE,
                                                        Defendant.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14          Defendant George Moore, who is scheduled to be transferred to a residential re-entry

                                  15   center on January 16, 2021, moves for compassionate release pursuant to 18 U.S.C. §

                                  16   3582(c)(1)(A) because he is of heightened risk of COVID-19 infection as a result of the conditions

                                  17   of his incarceration and his obesity, hypertension, and hyperlipidemia. He has been incarcerated

                                  18   since June 3, 2014, and is serving a 100-month sentence.

                                  19          I may grant Moore’s motion only if “extraordinary and compelling reasons warrant such a

                                  20   reduction.” 18 U.S.C. § 3582(c)(1)(A)(i). The government concedes that Moore is in the high-risk

                                  21   category for COVID-19 infection, but argues that he is a danger to the community and that

                                  22   consideration of the Section 3553(a) factors would urge against granting the motion. I find that

                                  23   Moore meets the high standard for compassionate release, that he has a viable release plan, and

                                  24   that his release will not create a danger to the public. I GRANT his motion.

                                  25          The phrase “extraordinary and compelling reasons” has been defined by the United States

                                  26   Sentencing Commission in the application notes to U.S.S.G. § 1B1.13. There are five

                                  27   circumstances that qualify as “extraordinary and compelling reasons” to grant compassionate

                                  28   release.
                                         Case 3:14-cr-00212-WHO Document 148 Filed 11/20/20 Page 2 of 5




                                   1           The first two relate to the defendant’s medical condition. The “extraordinary and

                                   2   compelling reasons” standard is satisfied if “[t]he defendant is suffering from a terminal illness

                                   3   (i.e., a serious and advanced illness with an end of life trajectory).” U.S.S.G. § 1B1.13 cmt.

                                   4   n.1(A)(i). It is also satisfied by “a serious physical or medical condition, . . . serious functional or

                                   5   cognitive impairment, or . . . deteriorating physical or mental health because of the aging process .

                                   6   . . that substantially diminishes the ability of the defendant to provide self-care within the

                                   7   environment of a correctional facility and from which he or she is not expected to recover.” Id. §

                                   8   1B1.13 cmt. n.1(A)(ii). The defendant’s age qualifies as a third extraordinary and compelling

                                   9   reason if “[t]he defendant (i) is at least 65 years old; (ii) is experiencing a serious deterioration in

                                  10   physical or mental health because of the aging process; and (iii) has served at least 10 years or 75

                                  11   percent of his or her term of imprisonment, whichever is less.” Id. § 1B1.13 cmt. n.1(B). Family

                                  12   circumstances requiring the defendant to care for minor children or a spouse or registered partner
Northern District of California
 United States District Court




                                  13   are a fourth qualifying reason. Id. § 1B1.13 cmt. n.1(C). Fifth, a catch-all, provides for relief if,

                                  14   “[a]s determined by the Director of the Bureau of Prisons, there exists in the defendant’s case an

                                  15   extraordinary and compelling reason other than, or in combination with, the reasons described in

                                  16   subdivisions (A) through (C).” Id. § 1B1.13 cmt. n.1(D).

                                  17           Moore is obese, which elevates his risk of becoming seriously ill from COVID-19. The

                                  18   government does not dispute that the combination of Moore’s chronic medical condition and the

                                  19   risk of contracting COVID-19 at FMC Fort Worth, particularly at this time when COVID-19

                                  20   infections are increasing dramatically throughout the country, may constitute an extraordinary and

                                  21   compelling reason to grant this motion.

                                  22           Next, I must determine whether Moore is a danger to others. The government argues that

                                  23   he is, reminding me that Moore has a criminal history dating back to age 13. His most recent

                                  24   federal convictions include possessing half a kilo of powder cocaine, almost a kilo of cocaine

                                  25   base, and a loaded firearm. His many priors and parole or supervised release violations include

                                  26   possession of controlled substances, transportation/sale of narcotics, and felon in possession of a

                                  27   firearm. He is now incarcerated at a medium security facility.

                                  28           The government also notes that he has had three disciplinary incidents while incarcerated.
                                                                                           2
                                         Case 3:14-cr-00212-WHO Document 148 Filed 11/20/20 Page 3 of 5




                                   1   One was for kissing a female visitor in 2015. Another was for having 2,280 postage stamps (well

                                   2   above the 40 stamps an inmate is allowed) in 2020. And the third was an incident that has been

                                   3   expunged from his disciplinary record for failure of proof, where Moore received a letter with a

                                   4   card containing ten suspected Buprenorphine sublingual film strips, a Schedule III Controlled

                                   5   Substance. The government indicates that at the time of the expungement the Regional Director of

                                   6   the BOP did not have information that the government has described in the briefing on this

                                   7   motion. There is no evidence whether the Warden sought a rehearing with the Regional Director

                                   8   to provide that information, and the record of the incident remains expunged.

                                   9          Stacked against the government’s concerns is that if I deny the motion, Moore will still be

                                  10   released to a Residential Reentry Center (RRC) on January 16, 2021, with supervised release to

                                  11   begin July 3, 2021. Moore’s release plan is to live with his wife and children, take care of his

                                  12   children while his wife continues her work as a nurse, and find gainful employment, hopefully as a
Northern District of California
 United States District Court




                                  13   welder. This is a good plan and accelerates Moore’s ability to reintegrate himself into society in a

                                  14   law-abiding way. He has been incarcerated for 77 months and has obtained a GED, completed the

                                  15   Residential Drug Abuse Treatment Program and a job training program for welding, and has taken

                                  16   dozens of other classes. While I agree that the facts described by the government regarding the

                                  17   third disciplinary incident are concerning, assuming their accuracy, the infraction was expunged

                                  18   by the Bureau of Prisons. Regardless, on the record before me, I do not conclude that Moore is a

                                  19   danger to others if released now.

                                  20          My analysis of Moore’s motion comes down to consideration of the 18 U.S.C. § 3553(a)

                                  21   sentencing factors. When I sentenced Moore in 2014, I accepted a “C” plea into which the

                                  22   government and Moore had entered for a sentence of 100 months, well below the Guideline range

                                  23   of 130-162 months. I noted the tough circumstances Moore had growing up, his addiction issues,

                                  24   his strong relationship with his family, and the letters that described a “kind, caring human being”

                                  25   and a “decent person at the core.” I recognized his desire for substance abuse treatment and

                                  26   vocational training, both of which he has taken advantage of while in prison. Nothing in my

                                  27   thinking about Moore then is inconsistent with granting release now. He has the support of his

                                  28   wife and community. His children want him home. He has every incentive to follow the
                                                                                         3
                                         Case 3:14-cr-00212-WHO Document 148 Filed 11/20/20 Page 4 of 5




                                   1   conditions of his release, find a job, and live productively.

                                   2          The purposes of sentencing are better served by Moore’s release to live with his family and

                                   3   seek gainful employment between now and July 3, 2021, than staying at FMC Fort Worth in the

                                   4   midst of this COVID-19 pandemic with spiking levels of contraction and then moving in mid-

                                   5   January to a RRC for less than six months. The time he has spent incarcerated has reflected the

                                   6   seriousness of his crime, promoted respect for the law, and provided just punishment. Release

                                   7   now does not undermine those principles and will promote rehabilitation.

                                   8          Moore’s motion is GRANTED with the following conditions:

                                   9          1. There being a verified residence and an appropriate release plan in place, this Order is

                                  10              stayed for up to fourteen days to make appropriate travel arrangements and to ensure

                                  11              the defendant’s safe release. The defendant shall be released as soon as appropriate

                                  12              travel arrangements are made and it is safe for the defendant to travel. There shall be
Northern District of California
 United States District Court




                                  13              no delay in ensuring travel arrangements are made. In this regard, it is the Court’s

                                  14              preference that the defendant be flown to this District if appropriate arrangements are

                                  15              made, but I leave it to the Bureau of Prisons to determine how best to return the

                                  16              defendant to this District. If more than fourteen days are needed to make appropriate

                                  17              travel arrangements and ensure the defendant’s safe release, then the parties shall

                                  18              immediately notify the Court and show cause why the stay should be extended.

                                  19          2. Under 18 U.S.C. § 3582(c)(1)(A), the defendant is ordered to serve a “special term” of

                                  20              supervised release through and including July 3, 2021. The defendant’s previously

                                  21              imposed conditions of supervised release are modified to include the following:

                                  22                  a. Until January 16, 2021, defendant shall be on location monitoring-home

                                  23                      incarceration. He must participate in the Location Monitoring Program as

                                  24                      directed by the probation officer and be monitored, at the discretion of the

                                  25                      probation office, by Radio Frequency, GPS or Voice ID. Location monitoring

                                  26                      shall be utilized to verify his compliance with home incarceration while on the

                                  27                      program. Defendant is restricted to his residence at all times except for medical

                                  28                      necessities and court appearances or other activities specifically approved by
                                                                                          4
                                         Case 3:14-cr-00212-WHO Document 148 Filed 11/20/20 Page 5 of 5




                                   1                   the Court. Location Monitoring fees are waived for this portion of supervised

                                   2                   release.

                                   3                b. Between January 16, 2021 and July 3, 2021, defendant shall be on location

                                   4                   monitoring-home detention. He must participate in the Location Monitoring

                                   5                   Program as directed by the probation officer and be monitored, at the discretion

                                   6                   of the probation office, by Radio Frequency, GPS or Voice ID. Location

                                   7                   monitoring shall be utilized to verify his compliance with home detention while

                                   8                   on the program. He is restricted to his residence at all times except for

                                   9                   employment, education, religious services, medical appointments, substance

                                  10                   abuse or mental health treatment, attorney visits, court appearances, court-

                                  11                   ordered obligations, or other activities pre-approved by the probation officer.

                                  12                   He must pay all or part of the costs of the program based upon his ability to
Northern District of California
 United States District Court




                                  13                   pay, if any, as determined by the probation officer.

                                  14                c. To the extent that the probation officer allows defendant to communicate with

                                  15                   his father pursuant to Standard Condition No. 9 of defendant’s terms of

                                  16                   supervised release during the “special term” of supervised release, said

                                  17                   communications should occur in the presence of defendant’s wife, children, or

                                  18                   the probation officer.

                                  19                d. Unless as specifically modified above, all terms of supervised release imposed

                                  20                   by the Judgment in this matter (Dkt. No. 21) remain in full force and effect

                                  21                   throughout the entire term of his supervision.

                                  22         IT IS SO ORDERED.

                                  23   Dated: November 20, 2020

                                  24

                                  25
                                                                                                 William H. Orrick
                                  26                                                             United States District Judge
                                  27

                                  28
                                                                                      5
